 In the Matter of :1LUMINUM COMPANY OF AMERICAandAMALGAMATEDPLANT PROTFCizoiv; LOCAL-114, UAW-CIOCase No. R-.5380.-Decided June 81194p,Beaumont, Smith & Harris,byMr. Albert E. Meder,of Detroit,Mich.; for the Company.Maurice Sugar d; N. L. Smokier, by :4fr. N. L. Smokier,of De-troit,Mich., for the Amalgamated.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Amalgamated Plant Pro-tection Local 114, UAW-CIO, herein called the Amalgamated, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Aluminum Company of America, De-troit,Michigan, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Frank L. Danello, Trial Examiner. Said hearing was heldatDetroit,Michigan, on May 17, 1943. The Company and theAmalgamated appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on, the issues.The Trial Examiner's rul-ings made at the hearing are-,free from prejudicial error and are.hereby affirmed.The Company has filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY,Aluminum Company 'of America, is a Pennsylvania corporationowning and operating various plants throughout the United States.This proceeding concerns only the employees of the Company at its50 N. L, R B., No. 40.233 234IYE,cISIONS OFNATIONALLABOR,RELATIONS BOARDplant in Detroit,Michigan,where the Company is engaged in thefabrication of aluminum castings and extrusions for theFederalGovernment. -During1942; the Detroit plant received raw materials,of a value of approximately' $600,000 from points outside Michiganand, during the same-period,shipped finishedproducts having a valueof approximately$6,000,000 from the plant to points outsideMichigan.For the purpose of this proceeding the Company concedes that it isengaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVED'Amalgamated Plant Protection Local 114,UAW-CIO,isa labororganization affiliatedwith the Congressof Industrial Organizations,admitting to membership`employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATION.On March 9, 1943, the Amalgamated, by letter to the Company,requested, recognitionas exclusivebargaining representative of theemployees within the claimed unit.The Company made no reply tothis request, but at the hearing refused to recognize the Amalgamatedas such representative.A statement of the Regional Director introduced into evidence atthe hearing indicates that the Amalgamated represents a substantialnumber of employees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningrepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2'(6) and (7)- of=the Act.IV. THEAPPROPRIATE UNITIn its petition the Amalgamated requests a unit of all plant-protec-tion employees employed at the Company's Detroit plant, excludingcaptains, lieutenants, and sergeants.While the Company for vari-ous reasonscontends the unit to be inappropriate, it agreed at thehearing that, if a unit of plant-protection employees is found to beappropriate, the above stated inclusions and exclusions are proper.The plant-protection employees, or plant guards, of,the Companyhave dutiessimilarto those performed by' such employees in otherplants engaged in war production. In July 1942, the plant guards''The Regional Director stated that the Amalgamated submitted 33 authorization cards,all of which bore apparently genuine original signatures;4 cards were undated and theremainder were,dated from March 3 to 15, 1943; 32 of the cards bore the names of per-—,sons whose,names,.appear on the Company's,pay;roll of April 20, 1943.The pay,roll liststhe names of 39 employees in the appropriate unit. ALUMINUM COMPANY OF AMERICA-235were deputized as auxiliary military police and are now under thegeneral control of the military authorities.As such auxiliaries theyare subject to military discipline and, in the event of a dereliction induty, to court martial proceedings.The Company asserts that theguards are no longer subject to the same control as other employeesand that no one of them can be hired or discharged without the sub-sequent approval of the military authorities.However, the Companyconcedes that matters of salary or wages, of such guards are de-termined by it without the necessity for such approval., The Com-pany and another local, of the United Automobile, Aircraft & Agri-cultural Implement Workers of America, C., I. 0., are parties to anexisting collective, bargaining contract which, covers the productionand maintenance employees at the plant.Clerical employees andsupervisors are expressly excluded from the unit covered by thiscontract. 'The parties agree that plant guards are not covered bythis contract.The parties agree that plant guards are not1coveredby the existing contract, but the Company contends, and the Amal-gamated denies, that the effect of the contract is to warrant; thatsuch employees will not be accepted as members of the same interna-tional union in another unit. In a recent case,2 we passed upon asimilar question, and while we do not find the contention of the Com-pany to be fairly inferable from the terms of the contract, involvedherein; we reiterate that any agreement between an employer and alabor organization restricting employees in the selection of a bargain-ing agent is plainly 'in derogation of the rights accorded employeesby the Act and cannot be given effect.The Company argues furtherthat the plant-protection employees here described are a part ofsupervision and management and, under our holding in theMarylandDrydockcase,3 cannot constitute an appropriate unit.We disagree.The employees with whom we are here concerned are not supervisorsin the sense in which this designation is traditionally used in industry.No one of them may discipline or correct an employee for failureproperly to perform his work.Although in its brief the Companystates that the guards now have the, right to recommend dischargesand that their recommendations are given serious consideration, thisassertion is not supported by the testimony in the record.We do notthink that the reasons which impelled us to hold inthe'Maryland'Drydockcase that supervisors cannot constitute an appropriate unitare applicable here.'Matter of PackardMotorCompanyandInternational Union, United Automobile, Air-craft & Agricultural Implement Workers of America, Local No. 114(UAW-CIO),47 N. L.R. B 932.1'Matter of Maryland Drydock CompanyandLocalNo.31 of the Industrial Union ofMarine and Shipbuilding Workers of Amex ica,49 N. L R B 733- 23617E-CISIONS OF NATIONAL LABOR RELATIONS BOARDIn accordance with our settled policy,' and in view of the agreementof the parties, we find that, all plant-protection employees at theCompany's Detroit plant, excluding captains, lieutenants, and ser-geants, constitute a unit appropriate for the, purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany,of America, Detroit, Michigan, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) claysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed- during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-eluding any who have since quit or been discharged for' cause, todetermine whether or not they desire to be represented by Amalgam-ated Plant Protection Local 114, UAW-CIO, for the purposes ofcollective bargaining.MR. GER4RD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.4SeeMatter of Chrysler Corporation, Highland Park PlantandLocal 114, United Auto-mobile, Aircraft & Agricultural Implement Workers of America, affiliated with the C. I. O,44 N. L. R B. 881.